"The jurors for the State, upon their oath, present that a certain negro man slave named Tom, the property of George W. Woodman, late of the county of Edgecombe, merchant, on the 1st day of November in the year aforesaid, at and in the county aforesaid, and on divers other times in the county aforesaid, both before and since the taking of this inquisition, has been permitted by his master, the said George W. Woodman, to go at large, hiring himself to divers persons, he, the said Tom, having hired his own time from his said master the said George W. Woodman, contrary to the form of the statute in such case made and provided and against the peace and dignity of the State."
This indictment, having been returned on the fourth Monday of November to the county court of EDGECOMBE, indorsed "A true bill," acapias issued against Tom, his master became bound by recognizance for his appearance, and the plea of not guilty was entered. On the trial in the county court the jury returned a verdict of guilty, and the defendant appealed from the judgment pronounced. In the Superior Court the jury found a verdict of guilty, and the court pronounced judgment that the negro Tom should be hired out by the sheriff of the county, at public vendue, for the space of one year, taking bond and security for the hire, payable to the wardens of the poor and for the use of      (385) the poor of said county, and that the defendant pay the costs of the prosecution. The defendant appealed to this Court.
In construing the act of 1794, on which this indictment is     (387) framed, it does not seem that the nuisance must necessarily be continuing when the bill is found. The design of the act is twofold: First, to fine the owner directly for allowing his slave to hire his own time; and, secondly, to abate the nuisance if it be *Page 214 
continuing, or, if it be at an end, to pursue the slave in whose person it was committed, in order to have him hired out. Upon the latter branch this prosecution is founded; and although this mode will prove inconvenient to future owners or hirers, by taking the slave out of their possession, yet they take the property cum onere, which they must submit to like any other defect in the title. This construction is unavoidable, (388) otherwise the act might be easily evaded by calling home the slave the day before the grand jury is impaneled, and letting him at large again to hire his own time immediately on the adjournment of the court.
As to the necessity of proceeding by presentment, that is repealed by the subsequent act of 1797, ch. 474, sec. 3.
It was certainly improper to lay the offense to have been committed after the finding the indictment; but as a day certain is laid before, this may be rejected as surplusage. The judgment must be
PER CURIAM.                                            Affirmed.